PER CURIAM.
ON APPLICATION FOR WRIT OF ERROR
The court of civil appeals correctly held that the trial court’s instruction on the measure of damages was harmful error. 556 S.W.2d 575. We accordingly refuse the application for writ of error, no reversible error. Tex.R.Civ.P. 483.
We do not reach the question of the effect of the mortgagee protection provision of the Texas Insurance Code, Tex.Ins.Code Ann. art. 6.15, on the facts of this case; furthermore, we expressly reserve that question for a later date. We disapprove the holding of the court of civil appeals that plaintiff Stricklin’s summary was inadmissible and expressly disavow the court’s assertions that the record in this case does not show the underlying records’ qualifications under the Texas Business Records Act, Tex. Rev.Civ.Stat.Ann. art. 3737e.